          Case 3:20-cv-04238-WHO Document 6 Filed 07/07/20 Page 1 of 1



                                     UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA



                                           RELATED CASE ORDER

         Motions for Administrative Relief to Consider Whether Cases Should be Related or Sua Sponte
Judicial Referrals for Purpose of Determining Relationship (Civil L.R. 3-12) have been filed. The time for
filing oppositions or statements of support has passed. As the judge assigned to case


          20-cv-02345-WHO
          Reece v. Altria Group, Inc.



       I find that the more recently filed cases that I have initialed below are related first to 20-cv-2345
and second to the JUUL MDL 19-md-2913, and such cases shall be reassigned to me.


           Case            Title                         Related Not Related
                           Jackson v.
           20-cv-04238-WHO Jackson v. Altria
                                      Altria Group, Inc. WHO
           20-cv-04413-WHO McGee v. Juul Labs Inc.       WHO



                                                     ORDER


         The parties are instructed that all future filings in any reassigned case are to bear the initials of
the newly assigned judge immediately after the case number. There is a case management conference
set for July 17, 2020 at 3:00 p.m.




    Dated: July 7, 2020                                     By:

                                                            William H. Orrick

                                                            United States District Judge

                                                     1
